      Case 1:18-cv-09035-JPO-GWG Document 132 Filed 02/21/20 Page 1 of 2


                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                     Adam M. Lupion
February 21, 2020                                                                                                    Member of the Firm
                                                                                                                     d +1.212.969.3358
VIA ECF                                                                                                              f 212.969.2900
                                                                                                                     alupion@proskauer.com
                                                                                                                     www.proskauer.com
Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Courtroom 6B
New York, New York 10007-1312


Re:      Angel Hernandez v. Office of the Commissioner of Baseball, et al.
         No. 18 Civ. 9035 (JPO) (GWG)

Dear Judge Gorenstein:

        We represent Defendants in the above-referenced matter and respectfully submit this
joint request with Plaintiff for a briefing schedule for the parties’ respective summary judgment
motions.

        As noted in Plaintiff’s February 7, 2020 letter (Dkt. No. 130), both sides intend to move
for summary judgment. In accordance with Judge Oetken’s Individual Practice 3(E)(iv), which
provides that briefing for cross-motions for summary judgment on the same or overlapping
issues be seriatim, the parties have agreed that Plaintiff will be “Party A” and Defendants will be
“Party B.” The parties respectfully request that the Court so-order a briefing schedule for the
parties’ motions as follows, which will commence within 14 days of the close of all discovery on
March 13, 2020 (see Dkt. Nos. 28 ¶ 11, 131):

        On or before March 27, 2020                                       Plaintiff files motion for summary judgment.

        On or before April 24, 2020                                       Defendants file opposition to Plaintiff’s
                                                                          motion and cross-motion for summary
                                                                          judgment

        On or before May 22, 2020                                         Plaintiff files opposition to Defendants’
                                                                          cross-motion and reply in support of his
                                                                          motion.

        On or before June 12, 2020                                        Defendants file reply in support of their
                                                                          cross-motion.




   Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
      Case 1:18-cv-09035-JPO-GWG Document 132 Filed 02/21/20 Page 2 of 2




Hon. Gabriel W. Gorenstein
February 21, 2020
Page 2

       The parties request the schedule set forth above in consideration of Judge Oetken’s rule
regarding combined briefing for each side’s second round of submissions; anticipated related
Daubert briefing; and potential sealing applications.

       The parties appreciate the Court’s consideration of this joint request.

Respectfully submitted,


/s/ Adam M. Lupion
Adam M. Lupion

cc:    All Counsel (via ECF)
